ROTH, Circuit Judge,
Dissenting:
I respectfully dissent from the majority opinion. I am not convinced that the delay can be wholly attributed to the defendant. A major feature of the delay was the Commonwealth’s enticement of a plea bargain that never materialized. Brinson’s defense attorney was not unreasonable in relying on this potentiality and agreeing to successive continuances. As such, I do not believe Brinson should be held solely responsible for the delay. Nevertheless, Brinson has been retried and convicted. My dissent and suggestion that Brinson should have been released because the Commonwealth failed to try him within the specified 120-day time period are purely academic.